DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/02/2021, this is a First Action Allowance on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 08/02/2021, assigned serial 17/391,687 and titled “Physically Secured Device for Vehicle Intrusion Detection”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 9 and 14. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 5,450,920 to Enk et al - which is directed to provide a motor vehicle with an arrangement for operating the clutch activation device in response to user entered signals to thereby either engage the clutch if an appropriate signal is received or provide a theft deterrent by making the vehicle unable to move under its own power if an incorrect signal, or no signal is received. It is also preferable that the already existing parts of the automated clutch activation device, and of the motor vehicle in general, be used for this purpose, thereby requiring essentially few additional components.
 US 2004/0163432 to Atthaprasith - which is directed to electric locking device for locking brake, clutch, and/or accelerator pedal of an automobile according to the present invention brings an electrical 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A vehicle theft-prevention apparatus, comprising: a locking mechanism configured to: engage to secure the vehicle theft-prevention apparatus into a vehicle; and disengage to unsecure the vehicle theft-prevention apparatus from the vehicle; a clutch mechanism configured to prevent the locking mechanism from further engaging based on a magnitude of force applied, the clutch mechanism comprising: a first portion configured to rotate about an axis and comprising at least one aperture; a second portion configured to rotate about the axis and comprising a track; and at least one article configured to pass through the at least one aperture and travel along the track.” 
Regarding Claim 9, “A method, comprising: engaging a locking mechanism to secure a vehicle theft-prevention apparatus into a vehicle by rotating a first portion of a clutch mechanism about an axis in a particular direction; applying, by at least one article passing through an aperture in the first portion of the clutch mechanism, a force on a second portion of the clutch mechanism; and traversing, by the at least one article, over at least one inclined plane of the second portion when a magnitude of the force exceeds a predefined threshold.”
Regarding Claim 14, “A vehicle theft-prevention system, comprising: a locking mechanism configured to engage to secure a vehicle theft-prevention system into a vehicle; and a clutch mechanism comprising: a first disc configured to rotate about an axis and comprising at least one aperture; a second disc configured to rotate about the axis and comprising a track, the track comprising at least one inclined plane; and at least one article configured to pass through the at least one aperture and travel along a track and apply a force on the at least one inclined plane to rotate the second disc based on a rotation of the first disc.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-8, 10-13, and 15-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9 and 14.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B